 CUSTOM EXCAVATING,INC.285Custom Excavating,Inc. and International Union ofOperating Engineers,Local 139, AFL-CIO. Case30-CA-3571February 17, 1977DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND WALTHEROn November 5, 1976, Administrative Law JudgeIvar H. Peterson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.The Administrative Law Judge inadvertently failedto set forth Conclusions of Law. Upon the findings offact and upon the entire record in this case the Boardmakes the following:CONCLUSIONS OF LAW1.Custom Excavating, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.InternationalUnion of Operating Engineers,Local 139, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By refusing to furnish or make available to theUnion the names and addresses of its customersduring 1975 for whom work was performed withconstruction equipment and the dates such work wasperformed for said customers, Respondent has en-gaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Sections8(a)(5) and (1) and 2(6) and (7) of the Act.ORDER1.Substitute the following for paragraph 1."1.Cease and desist from:"(a) Refusing to bargain with the Union by refusingto furnish or make available to the Union the namesand addresses of its customers during 1975 for whomwork was performed with construction equipment,and the dates such work was performed for saidcustomers."(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.1In his Decision as sec. II, A, par.6, the Administrative Law Judgeinadvertently indicated that the Union's grievance against Respondent hadstated that Respondent had paid the appropriate amounts for wages and forfringe benefits.It is clear from the substantive issues in this case that thegrievance alleged that Respondent hadnotpaid the appropriate amounts forwages and for fringe benefits.We hereby correct that error.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with theInternationalUnion of Operating Engineers,Local 139, AFL-CIO, by refusing to furnish ormake available all information relevant andnecessary to the processing of the grievance filedon January 8, 1976, including the names andaddresses of all our customers during 1975 forwhom we performed work with constructionequipment, and the dates such work was per-formed by us for said customers.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL, upon request, make available to theabove-named Union the names and addresses ofour customers during 1975 for whom we per-formed work with construction equipment, andthe dates such work was performed.CUSTOM EXCAVATING,INC.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Custom Excavating, Inc., its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order as herein modified:DECISIONSTATEMENT OF THE CASEIvAR H. PETERSON, Administrative Law Judge: Thehearing in this case was held in Milwaukee, Wisconsin, onJuly 20 and 21 and August 4, 1976, based upon thecomplaint issued by the Regional Director for Region 30 onMay 10, which in turn was based upon a charge filed on228 NLRB No. 38 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDMarch 19 by International Union of Operating Engineers,Local 139, AFL-CIO, herein called the Union. Brieflystated,the complaint alleged that Custom Excavating, Inc.,herein called Respondent,since on or aboutJanuary 14,had refused to bargain in good faith with the Union byrefusing to furnish the Union with documentary evidencecontaining the names and addresses of Respondent'scustomers during 1975,forwhom work was done byRespondent's unit employees,and the dates such work wasperformed for these customers.The complaint alleged thatthe foregoing information was necessaryfor the Union toperform its statutorydutyas the collective-bargainingrepresentative of the employees in the appropriate unit. Initsanswer,dated June 10, Respondent admitted certainjurisdictional allegations but denied that it had engaged inany unfair labor practices. Affirmatively, Respondentalleged that the Union"has entered upon a course ofharassment of Custom Excavating and attempts to harassits customers and employees and associates."On July 15,the Acting Regional Director issued an amendment to thecomplaint and, on or about July 16,counsel for Respon-dent sought postponement of the hearing,but the RegionalDirector denied Respondent's request.At the outset of the hearing, counsel for Respondent fileda petition to revoke a subpena issued by the GeneralCounsel seeking certain books and records relating toRespondent's business and, in addition,filed jurisdictionalobjections.I denied the motion to revoke the subpena andfurther ruled that the jurisdictional objections had no merit.Counsel for Respondent appealed my ruling to the Boardand, on July 26, the Board denied Respondent's request forspecial permission to appeal and also affirmed my refusal topostpone the hearing.The first 2 days ofhearing were insubstantial part concerned with taking testimony withrespect to Respondent's business,in particular,whether itcame within the Board's jurisdictional standards. On thelast day of the hearing, Respondent filed an answer to theamended complaint,admitting the jurisdictional allegationsof the complaint.Upon the entire record in the case and,upon myobservation of the demeanor of the witnesses as theytestified,and having considered the briefs filed with me bycounsel for the General Counsel on September 20 and bycounsel for Respondent on September 29,1 I make thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondent,a Wisconsin corporation, is engaged in theconstruction industry and conducts grading and excavatingoperations from its Glendale,Wisconsin,location.Respon-dent has at all times material been a member of amultiemployer association known as the Wisconsin Exca-vators and Graders Association, herein called the Associa-tion,and is bound by collective-bargaining agreementsnegotiated between the Association and the Union. Thelatest agreementexpired May 31. During the calendar yearICounsel for Respondent wrote to me under date of September 30,received by me on October 4, with copies to counsel for the General Counsel,concerning the motion the latter filed with me to strike the brief of1975, orduring the 12 months preceding the issuance of theamendment to the complaint, dated July 15, Respondentperformed services valued in excess of $50,000 for custom-ers which, in turn, purchased and received or shipped andsold goods and materials valued in excess of $50,000outside the State of Wisconsin. It is further admitted that atall times material the Union has been a labor organizationwithin the meaning of Section 2(5) of the Act, and thatRonald Grimm has occupied the position of president ofRespondent and is an agent of Respondent within themeaningof Section 2(11) of the Act. Respondent furtheradmits that it has recognized the Union as the exclusiverepresentative of its employees in an appropriate unit asdefined in the Association contract, but affirmativelyalleges that the Union is the bargaining representative ofonly a portion of its employees.II.THE ALLEGED UNFAIR LABOR PRACTICESA.The EventsRobert Retzack,the financial secretary and businessrepresentative of the Union since early 1971, customarilyvisits jobsites where members of the Union are employed,for the purpose of checking on compliance with thecollective-bargaining agreement and processing grievancesor other problems that union members may have. OnSeptember 13, 1975, Retzack saw Gerry Thimke, a unionmember,working as an operating engineer for Respondent.Retzack made notes of his observations on this occasion. Insubstance, they reveal that at 11:30 in the morning heobserved Gerald Thimke, a member of the Union, excavat-ing blacktop from a driveway and parking area. Twotandem trucks were hauling crushed stone into the area,which Thimkewas levelingwith an endloader. Work wasstill in process at 12:30,but had been completed when henext observed the area at 3 p.m.On October 13, Retzack telephoned Respondent Presi-dent Grimm and told him that he had reason to believe thatRespondent was not complying with the terms of thecontract concerning the manner in which he was compen-sating his employees, the operating engineers, and request-ed that the Union begivencopies of the original payrollrecords, including timecards, or allowed to review theserecords as well asquarterlyearnings statements and incometax forms, particularly for the month of September 1975.According to Retzack, Grimm stated he was too busy to bebothered with such things and further stated that he wasnot at all sure that the Union had the right to obtain suchinformation. Retzack testified that he told Grimm that theUnion hada legalright to such information in order todetermine Respondent's compliance with the terms of thecontract.Retzack wrote to Grimm that day, stating:This is to confirm our telephone conversation ofOctober 13th in which we requested complete payrolldata regarding your employed Operating Engineers forSeptember, 1975.Respondent's counsel due to late filing.Under the circumstances, I haveconcluded I should acceptthe brief ofRespondent's counsel. CUSTOM EXCAVATING, INC.287We offered to accept photocopies of the time cardsand check ledgers or to review the original records inyour office.You indicated that you were unable or unwilling tonamea date on which we could make such a review forthe purpose of evaluating your compliance with thecurrent labor agreement.Pleasebe advised that if we do not receive a promptand satisfactory response to this request by November15, 1975, we will give serious consideration to the filingof Unfair Labor Practice Charges with the NationalLabor Relations Board.On January 6, Retzack had another telephone conversa-tion with Grimm and related that he told Grimm that theUnion "was running out of patience due to his failure torespond in any way to our request" for access to Respon-dent's payroll records and that the Union was prepared tofile charges with the Board in the event Grimm was stillunwilling to give the Unionaccess.Grimm replied that hewas nolonger pressed for time and asked Retzack when hewould like to look at the records for September 1975.Retzack suggested 10 o'clock the following morning, towhichGrimm agreed. When they met, Grimm madeavailable records for two employees, Thimke and oneThomas Wegner. Retzack reviewed the records and madesome detailed notes as to the contents, particularly thebreakdown of hours and the weekly accumulative results inhours and gross payroll for the weeks September 13, 20, and27.After reviewing the payroll records, Retzack toldGrimm that "the records are a patent fraud" and "demand-ed that he agree immediately to commence paying hisemployed operatingengineersin accordance with the laboragreementrather than what appeared to be an individuallynegotiatedarrangement." Retzack further testified that heasked Grimm for "a complete record of all payroll dates onthe employed operating engineers for 1975," stating that healso wanted "a complete list of the customers during 1975for whom he had done work which involved the operationof construction equipment because in the absence of aresolution of this preceived problem, it would be our intentto file a grievance and force him to comply with the termsof the contract." Retzack further testified that the Union"wanted the records of his customers and the work done forthem for the specific purpose of proving the fraudulentnature of his time records." To this, Grimm replied that, soRetzack testified, he "had no detailed information withrespect to the dates,times,places, and description of workdone by individually employed operating engineers."On January 9, Retzack spoke to Donald Shrader, aformer employee of Respondent, who stated that Respon-dent had not paid overtime and that he understood that theUnion was pursuing a grievance with Respondent. OnFebruary 4, Retzack met with Dan Hill, a former operatingengineer employed by Respondent, and asked him toexplain how he was employed and paid. According toRetzack, Shrader told him that he had been paid straighttime rather than time-and-a-half or double time forovertime hours, and, in addition he was required to submittwo signed timecards, one in detail and the other blank. Hillgave a substantially similar account to Retzack. Both toldhim that they understood that the purpose of the blanktimecardwas to permit Respondent to reconstruct thehours so as to comply with the contract and the law.On February 25, Retzack wrote to counsel for Respon-dent, calling his attention to the fact that he had notreceived a response to his request for information made ofGrimm verbally and confirmed by a letter on January 14.Retzack stated that if the Union did not receive theinformation in timely fashion it would feel compelled to fileunfair labor practice charges with the Board. Counsel forRespondent replied on February 27, expressing surprise atreceiving the Union's letter, noting that the Union had fileda grievance against Respondent stating that it had paid theappropriate amounts for wages and for fringe benefits andthat the Union was "requesting the information whichwould have been the basis for the grievance which hasalready been filed," and inquiring whether it was theUnion's "practice to shoot first and load the gun later?"Thereafter, the Union filed the present charge and` onMarch 19 requested that the arbitration be postponedindefinitely, a request which was granted by letter datedMarch 23.Retzack testified that the purpose of the Union's requestfor copies of billings, contracts, invoices, and other docu-ments containing information about the work done withconstruction equipment for Respondent during 1975 "wasconsideredessentialby the Union for the purpose ofproving what we believed to be the patently fraudulentnature of the payroll records that are a product of acollusive relationship with two employees; namely, ThomasWegner and Gerald Thimke, and . . . Ronald Grimm." Hetestified that, having such information, the Union wouldcontactRespondent's customers to establish the dates,times,and places where unit employees of Respondent didwork and then compare the data thus obtained withRespondent's payroll records which the Union believedwere not accurate.B.Discussion and ConclusionsIt is the position of counsel for the General Counsel thatthe requested information is necessary in order that theUnion may properly police the collective-bargaining agree-ment with respect to fringe benefit funds, hours of employ-ment, and wage rates and, further, in order that it mayintelligently process the pending grievance filed on January8.Itappears that Respondent takes the position that itsrefusal to supply the information requested by the Unionwas in part based upon a contention that its customers donot have records which would aid the Union in determiningthe accuracy of Respondent's timecards and other payrollrecords and, further, that the Union's attempt to examinethe records of Respondent's customers would be a form ofharassment which could cause Respondent to lose business.Counsel for the General Counsel argues that the firstdefense "is totally irrelevant to this proceeding" becausethat defense "puts the cart before the horse." He suggeststhat inasmuch as Respondent has not provided the Unionwith a list of names and addresses of its excavatingcustomers it cannot logically contend that such customersdo not have the data sought by the Union. It is his positionthat it must first be established that the Union is entitled to 288DECISIONSOF NATIONALLABOR RELATIONS BOARDthe information and, upon receiving it, the Union will haveto conduct its own investigation to determine whether theemployers listed have the information to be used by theUnion in its comparison with Respondent's payroll records.Thus,he asserts that the"sole and narrow issue in this caseiswhether the Union is entitled to the list of customers forwhom Respondent performed excavating work during1975." He contends that on the basis of decisions by theBoard, the circuit courts of appeal, and the Supreme Court,Respondent is required to supply the requested informationand that, by failing and refusing to do so, it has violatedSection 8(a)(5) and (1) of the Act.Counsel for Respondent argues that if it supplied theinformation sought by the Union, it would subject itscustomers to harassment and would lose business. How-ever,itappears to me that this position is essentiallyspeculative inasmuch as Retzack testified that the Unionhad not contactedany ofRespondent's excavating custom-ers.Moreover,it is customary practice for business agentsof unions in the building and construction industry toappear at jobsites in order to police and enforce thecontract and to attend prejob conferences where theidentity of subcontractors and suppliers is made known. Inaddition, the Board has rejected claims of confidentiality innumerous cases .2 I am not persuaded by Respondent'sargument that its customers would be harassed if arepresentative of the Union were to ask them for specificinformation.Nor do I believe it to be a defense thatRespondent may lose business because its customers knowof certain labor problems Respondent may have;this isparticularly true unless Respondent is able to show that theUnion, as stated by counsel for the General Counsel, "has,in fact, harassed, libelled, slandered or otherwise madeillegal statements"to customers of Respondent.Were thatthe case,which it is not, Respondent would have adequateremedies in civil court.Upon all the evidence,I am persuaded that Respondentrefused to bargain in good faith with the Union by refusingto furnish it with the documentary evidence containing thenames and addresses of Respondent's customers during1975 for whom work was done with construction equip-ment, as well as the dates on which such work wasperformed for these customers.In my view,the requestedinformation is at least potentially relevant and material inconnection with the Union's January 8 grievance. More-over, the record contains no evidence that the Union willutilize the requested information for any other purpose. Inthese circumstances,I regard the suggestion of Respondentthat its customers would be harassed or it would losebusiness as essentially speculative and unsubstantiated. Ihave not overlooked the fact that Respondent's payrollrecords are compiled by a certified public accountant forthe purposes of paying Federal and state withholding taxes,and that the accounting firm has not found any discrepan-cies in these records.Ialso recognize that Respondentrequires each employee to keep track of his own time and2 SeeA 0 SmithCorporation,223 NLRB838 (1976), and a series ofGeneral ElectricCompanycases,184 NLRB407 (1970),188 NLRB 911, 188NLRB 919, 188 NLRB 920 (1971);and 192 NLRB 68 (1971),all of whichwere enforced by the Court of Appeals for the Sixth Circuit at 466 F.2d 1177(1972).3 In the event no exceptions are filed asprovided bySec. 102 46 of thethat it would be entirely possible for the Union to utilizesome independent third party to contact Respondent'scustomers in order to verify times and hours worked.However,I do not agree with counsel for Respondent thatit is unreasonable for the Union to request the opportunitytomake personal contact with Respondent's customersconcerning these matters,in view of the testimony ofemployees set forth above. While it is, of course, possiblethat some problems might be caused Respondent in itsrelationswith its customers as a result of the Unioncontacting those customers, in my opinion that possibility isoutweighed by theneedof the Union to ascertain whetherthe terms of its collective-bargaining agreement are beingcomplied with and, in addition, whether the provisions ofapplicable law are being observed. Therefore, I concludethat Respondent has violated Section 8(a)(5) and (1) of theAct in refusing to provide the requested information.Accordingly, I shall recommend that Respondent provideor make available to the Union the names and addresses ofits customers during 1975 for whom work was performedwith construction equipment,as well as the dates on whichsuch work was performed for such customers. In addition, Ishall recommend that Respondent post a notice to itsemployees.III.THE REMEDYIt having been found that Respondent engaged in unfairlabor practices in violation of Section 8(axl) and (5) of theAct, it will be recommended that Respondent cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Specifically, itwill be recommended that Respondent,upon request, make available to the Union the names andaddresses of its customers during 1975 for whom work wasperformed with construction equipment, and the date suchwork was performed for said customers.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in theseproceedings and pursuant to Section10(c) of the Act, Ihereby issue the following recommended:ORDERSRespondent, Custom Excavating, Inc., Glendale, Wis-consin, its officers,agents,successors,and assigns, shall:1.Cease and desist from refusing to provide the Unionwith the names and addresses of its customers during 1975forwhom work was performed with construction equip-ment, and the dates such work was performed for saidcustomers,or in any other manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, make available to the Union the namesand addresses of its customers during 1975 for whom workRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes CUSTOM EXCAVATING, INC.289was performed with equipment, and the dates such workwas performed for said customers.(b) Post at its premises in Glendale, Wisconsin, copies ofthe attached notice marked "Appendix." 4 Copies of saidnotice, to be furnished by the Regional Director for Region30, after being duly signed by a representative of Respon-dent, shall be posted by Respondent immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 30, inwnting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.4 In the event the Board's Order is enforced by a Judgment of the UnitedJudgment of the United States Court of Appeals Enforcing an Order of theStates Court of Appeals,the words in the notice reading "Posted by Order ofNational Labor Relations Board."the NationalLaborRelations Board"shall read"Posted Pursuant to a